BAXTER, J.
I respectfully dissent.
Missing from the plurality and concurring opinions (hereafter majority) is a concise and accurate description of the change in California law occasioned by Assembly Bill No. 2274. This statute simply shifts the ultimate responsibility of determining whether a child is sufficiently mature to give informed consent to an abortion from the abortion provider to a neutral judge when a parent of the child has not consented to the abortion. Moreover, even when the judge concludes that a child is incapable of giving informed consent, an abortion may be ordered if the judge concludes it is in the child’s best interest. Assembly Bill No. 2274 represents the collective judgment of the Legislature, patterned after numerous precedents of the United States Supreme Court, that this shift of responsibility is in the best interests of pregnant children and their parents.
The plurality opinion asserts that this shift of responsibility violates the California Constitution because the requirement that a court determine competence when a child seeks an abortion unless a parent has consented to the procedure impermissibly intrudes on the child’s autonomy privacy. The opinion claims the Legislature has no reasonable basis for a conclusion that a physician, who is permitted to determine competence when a child seeks other pregnancy-related treatment, is unable to do so when the child wants an abortion. Moreover, it is suggested, mandating judicial consent is unreasonable because a child may be intimidated and reluctant to seek approval for an abortion if she must approach a judicial officer.
The plurality opinion simply substitutes the views and conclusions of the justices who ascribe to that opinion for those of the Legislature and ultimately constitutes judicial legislation. That physicians determine the competence of an adult to consent to abortion is irrelevant since children do not have the same autonomy privacy rights as adults. The observation that a physician may determine a child’s competence to consent to other pregnancy-related medical treatment is also irrelevant. When a child seeks treatment related to a continuing pregnancy, the physician is not called upon to assess the child’s competence to decide to continue the pregnancy.
*411The Legislature can reasonably conclude, based on universally acknowledged facts, that children do not have the same capacity for mature decision-making as adults. For that reason, and because children are more vulnerable to outside pressures, a higher degree of care in assessing competence and assured neutrality in making that assessment is necessary for their protection. The ipse dixit of the plurality opinion—that there is no reasonable basis upon which the Legislature might conclude that physicians are not able to determine a child’s competence to consent to an abortion—is misdirected therefore. The ability of any particular physician to assess a child’s competence to consent to abortion is not in issue. Rather, the question is whether the Legislature can reasonably conclude that children who seek abortion are in need of additional protection.
In concluding that either parental consent or a judicial determination of competence should be required, the Legislature has considered the potential impact on pregnant children of requiring parental consent and of shifting the responsibility for assessing the competence of a child unwilling to seek parental consent to the court. The Legislature has weighed the competing considerations and, following United States Supreme Court precedent, has reasonably concluded that the need for neutrality and extra protection outweighs the burden imposed on the child. Nothing in the California Constitution permits a court to override that legislative judgment.
In short, the conclusion that a neutral judge rather than an abortion provider who may have an interest in the minor’s decision should assess competence has been made by the Legislature. This court cannot say that the conclusion is wrong. Instead of acknowledging this constitutional reality, the plurality opinion focuses on implementing procedures which, with a single exception, have passed constitutional muster in every other state in which they have been challenged, and conclude that the California Constitution somehow prohibits imposing the burden of seeking judicial authorization for abortion on a pregnant minor. The child, they hold, must be permitted to seek an abortion without parental consent or a judicial determination that the child is either sufficiently mature to make such an important decision without parental guidance or that the abortion will be in the child’s best interest.
That holding fails to accord deference to the Legislature, whose statement of its findings is more than adequate to explain the intent and purpose underlying Assembly Bill No. 2274. It is also sufficient to establish that the state has a substantial, and even compelling, interest in requiring that a neutral judge rather than an interested provider of abortions assess the child’s ability to give voluntary and informed consent or determine whether *412an abortion is in the child’s best interest. Moreover, in reaching a contrary conclusion, the majority’s construction of the privacy provision of article I, section 1 of the California Constitution (article I, section 1) departs radically from any defensible view of the voters’ intent when they added a right of privacy to the Declaration of Rights in 1972 and undermines the fundamental and constitutionally protected right of parents to guide and control the upbringing of their children.
I agree with Justices Mosk and Brown, who accurately and persuasively refute the claim of the majority that the precedents on which their opinions rest support a conclusion that Assembly Bill No. 2274 is invalid. I write separately, however, to emphasize both the limited nature of the change in minor’s abortion rights brought about by Assembly Bill No. 2274 and the extent to which the majority are forced to revise, overturn, and ignore precedent that would otherwise compel the court to uphold Assembly Bill No. 2274 in order to invalidate this carefully crafted legislative effort.
I
Revision of the Legal Rules Governing Facial Challenges to the Constitutional Validity of Statutes
Only last year, this court, in a unanimous opinion, recognized and applied the well-established rule that a facial challenge to the constitutional validity of a statute must fail unless the statute is invalid in all of its applications, i.e., it must be invalid “under any and all circumstances.” (Superior Court v. County of Mendocino (1996) 13 Cal.4th 45, 60 [51 Cal.Rptr.2d 837, 913 P.2d 1046], original italics.) Until today the rule in civil actions challenging the validity of a statute was: “ ‘ “To support a determination of facial unconstitutionality, voiding the statute as a whole, . . . petitioners must demonstrate that the act’s provisions inevitably pose a present total and fatal conflict with applicable constitutional prohibitions.” ’ ” (Tobe v. City of Santa Ana (1995) 9 Cal.4th 1069, 1084 [40 Cal.Rptr.2d 402, 892 P.2d 1145].)1
One might assume that, having conceded that there are children who are too immature to give informed consent to an abortion, as to whom a requirement of parental or judicial consent is constitutionally permissible, the majority would conclude that this attack on the facial validity of Assembly Bill No. 2274 fails. But no. Now the rules have changed, as they must if *413the majority is to invalidate this statute. Today the rule is that a facial challenge will be entertained if the statute “substantially impinges upon fundamental constitutional privacy rights in the vast majority of its applications.” (Plur. opn. of George, C. J., ante, at p. 343.) It matters not that no minor is a party to this suit. No such exception to the rules governing facial challenges appears in this court’s past decisions.
II
Failure to Accord Deference to Legislative Findings
The majority again (see Professional Engineers v. Department of Transportation (1997) 15 Cal.4th 543 [63 Cal.Rptr.2d 467, 936 P.2d 473]) decline to recognize the deference due legislative findings. The plurality opinion declares that no deference need be given if a statute affects a fundamental constitutional right. The concurring opinion of Justice Kennard appears to agree. Committee hearings, consideration of precedents of our nation’s highest court, empirical research, and data from consultants, constituents, lobbyists, and others are henceforth irrelevant. The findings of a co-equal branch of government are meaningless. Instead, even in actions presenting only a facial challenge to a statute, evidence may be taken to demonstrate that the Legislature’s conclusion that a statutory change is necessary or appropriate is wrong. The findings of a trial judge who hears only the evidence the parties to a single lawsuit choose, and can afford, to present will be paramount.
With due respect, that has not been and should not be the governing rule. “[Decisions dating back to the turn of the century require the courts to always presume that the Legislature acts with integrity and with an honest purpose to keep within constitutional restrictions and limitations. [Citations.] ‘[U]nder the doctrine of separation of powers neither the trial nor appellate courts are authorized to “review” legislative determinations.’ [Citation.] Thus, the Legislature’s determination of the facts warranting its action ‘ “must not be set aside or disregarded by the courts, unless the legislative decision is clearly and palpably wrong and the error appears beyond reasonable doubt from facts or evidence which cannot be controverted ....’” [Citations.] In other words, legislative determinations are not to be judicially nullified unless they are manifestly unreasonable, arbitrary or capricious. [Citations.] Judges may not substitute their judgment for that of the Legislature if there is any reasonable justification for the latter’s action. [Citations.] This means that if reasonable minds may differ as to the reasonableness of a legislative enactment [citations], or if the reasonableness of the enactment is fairly debatable [citation], the enactment must be upheld.” *414(Professional Engineers v. Department of Transportation, supra, 15 Cal.4th at pp. 575-576, fn. omitted (dis. opn. of Baxter, J.).)
The majority’s refusal to accord due deference to the Legislature’s findings so as to invalidate Assembly Bill No. 2274 thus violates the separation of powers doctrine and results in a further step toward government by the judiciary.
When the Legislature adopted Assembly Bill No. 2274, it recited the findings which satisfied that body of the need for a change in California law. As the majority concede, those findings are derived in part from opinions of the United States Supreme Court which accept the accuracy of stated factual propositions as support for their conclusions that statutes like Assembly Bill No. 2274 would not violate any privacy interest a pregnant minor has under the United States Constitution. (See, e.g., H. L. v. Matheson (1981) 450 U.S. 398, 408, 411 [101 S.Ct. 1164, 1172, 67 L.Ed.2d 388]; Bellotti v. Baird (1979) 443 U.S. 622, 640 [99 S.Ct. 3035, 3046-3047, 61 L.Ed.2d 797] (lead opn. by Powell, J.).) The majority nonetheless reject both the conclusions of the Supreme Court and those of the California Legislature, a co-equal branch of government and the branch charged with resolving policy questions such as those arising in the debate over minors’ abortion rights, in favor of findings by a single trial judge which support the majority view that Assembly Bill No. 2274 is invalid.
As I, and Justice Ardaiz in his dissenting opinion in Professional Engineers v. Department of Transportation, supra, 15 Cal.4th at page 586, have observed, a rule which permits a court to summarily disregard legislative findings has no support in our case law and does violence to the constitutional doctrine of separation of powers. (Cal. Const., art. III, § 3.)
III
Rewriting Article I, Section 1, to Abrogate Parental Rights
In 1972, concerned that theretofore private information was too easily accessible in an age of increased “surveillance and data collection” (White v. Davis (1975) 13 Cal.3d 757, 774 [120 Cal.Rptr. 94, 533 P.2d 222]), the citizens of this state added “privacy” to the rights secured in the Declaration of Rights of the California Constitution. At that time there was no reason to *415believe that this right of privacy encompassed anything other than informational privacy.2
Today, culminating a quarter-century of increasingly expansive reading of the privacy provision of article, I, section 1, the majority hold that, by adopting a constitutional right to privacy, the voters of this state intended to grant children the right to obtain abortions without the knowledge or consent of their parents or even of a judicial officer acting in the best interest of a child too immature to give consent. They do so notwithstanding their acknowledgment that in this state a child’s right to obtain any type of medical care has always been subject to parental and legislative control, and despite their recognition that other aspects of this newly recognized right of minors to “autonomy privacy” in reproductive matters, i.e., the sexual conduct necessary to exercise this “right,” is also subject to parental and legislative control. (See, e.g., Pen. Code, § 261.5.)
Nothing in the history of the privacy provision of article I, section 1, suggests that it was the intent of the voters that parents be denied their *416fundamental right to direct this aspect of the upbringing of their children, a right that finds its source in the federal Constitution3 and that is also protected by the California Constitution. We have described this right of parents as “a compelling one, ranked among the most basic of civil rights.” (In re B.G., supra, 11 Cal.3d at p. 688.) Yet, abrogation of parental rights is the inevitable result of the majority’s opinions. One looks in vain to the history and wording of the privacy provision to find an intent to limit parental rights. No such intent may be presumed, since parental rights are protected not only by the state Constitution, but also by the federal Constitution and may not be restricted by the state. Nor, even by the closest scrutiny of the entrails of the 1972 constitutional change can we discern a basis for concluding that the voters realized that they had excised, and intended to excise, from all other parental and state authority over minors, the right of parents and the state to control a child’s access to abortion.
Moreover, the majority next relegate a competing constitutional interest— parental rights—to the status of simply another factor to be weighed as part of the state interest in Assembly Bill No. 2274. The majority fail to acknowledge that state and federal constitutional rights of a parent are not only a “compelling state interest” per se, but rights that were in no way diminished by the addition of a right of privacy to article I, section 1.
Of course, nothing said in these opinions has any impact on parents’ rights under the federal Constitution. Whether the California Constitution, as construed by the majority to condition a parent’s involvement in a minor daughter’s decision to undergo an abortion on the child’s willingness to seek the parent’s advice and counsel, impermissibly intrudes on the parent’s rights may yet be decided in another forum. The majority’s wholesale abdication of the judiciary’s obligation to protect and preserve parental rights under the California Constitution should not be overlooked, however.
Once again, past precedent is overlooked or ignored in the downgrading of the parents’ constitutional rights. Until today, a court was obligated to use every effort to avoid finding that a newly adopted statute or constitutional provision effected a pro tanto repeal of an existing provision. Finding a pro tanto repeal is disfavored and is recognized only when there is a clear legislative intent that a newly enacted statute repeal existing legislation. (Manufacturers Life Ins. Co. v. Superior Court (1995) 10 Cal.4th 257, 267 [41 Cal.Rptr.2d 220, 895 P.2d 56].) That rule was equally applicable to possibly conflicting constitutional provisions. Rather than finding a conflict *417and resulting pro tanto repeal, whenever possible the two were to be harmonized so as to give effect to both to the extent possible. (City and County of San Francisco v. County of San Mateo (1995) 10 Cal.4th 554, 563 [41 Cal.Rptr.2d 888, 896 P.2d 181].)
Were these well-established rules applied here, of course, the majority would be hard pressed to explain their implicit conclusion that when a. right to privacy was added to article I, section 1, the electorate intended a pro tanto repeal of existing, fundamental, constitutionally protected, parental rights. In Assembly Bill No. 2274 the Legislature has acted to preserve and advance parental rights by creating a procedure which encourages parental involvement in a child’s decision on whether or not to undergo an abortion. There is nothing unreasonable, irrational, or capricious in the Legislature’s conclusion that parental consent should be required wherever possible and that when it is not feasible for a pregnant minor to consult with a parent, a judge, rather than an abortion provider, should decide if the minor child is sufficiently mature to give informed consent. In the constitutional world of the majority, by contrast, any third party, even one interested in avoiding parental responsibility—the father of the unborn child—may “assist” the minor in a round of “physician shopping” until a doctor is found who can be convinced that the minor is capable of giving informed consent.
IV
The Revision of Hill
This court has long since expanded the privacy right found in article I, section 1, to encompass “autonomy” as well as “informational” privacy. (See Committee to Defend Reproductive Rights v. Myers (1981) 29 Cal.3d 252, 275 [172 Cal.Rptr. 866, 625 P.2d 779, 20 A.L.R.4th 1118]; cf. People v. Privitera (1979) 23 Cal.3d 697 [153 Cal.Rptr. 431, 591 P.2d 919, 5 A.L.R.4th 178]; White v. Davis, supra, 13 Cal.3d 757.) Now, only three years after enunciating, in a carefully crafted opinion, the elements identified in Hill v. National Collegiate Athletic Assn. (1994) 7 Cal.4th 1 [26 Cal.Rptr.2d 834, 865 P.2d 633] (Hill), as necessary to establish a violation of that right of privacy, the plurality opinion finds Hill too restrictive. What appeared to be a relatively insignificant modification of those elements in the lead opinion in Loder v. City of Glendale (1997) 14 Cal.4th 846 [59 Cal.Rptr.2d 696, 927 P.2d 1200] (Loder), in which an “egregious” breach of social norms became a “serious” breach, now accelerates into a wholesale erosion of the threshold elements.
The plurality opinion confirms what Loder presaged. It is no longer necessary that a plaintiff establish the threshold elements identified in Hill *418before the state must justify challenged legislation. According to the lead opinion in Loder, a not too subtle “stalking horse” for this opinion, and now repeated in this plurality opinion, Hill did not establish any new requirements. The threshold elements are simply irrelevant if the court considering a privacy claim believes the complaint alleges conduct which “significantly affects” a protected privacy interest. It is no longer necessary to determine at the outset whether a reasonable expectation of privacy exists in the circumstances. (Hill, supra, 7 Cal.4th at p. 40.) Were that still necessary, of course, the plurality opinion might have to focus immediately on whether and why minors have expectation of privacy in circumstances that have been subject to parental and state control since California joined the union, and how the procedures established by Assembly Bill No. 2274 constitute any “breach of the social norms underlying [a child’s] privacy right.” (Hill, supra, 7 Cal.4th at p. 37.) Having not so subtly revised Hill, the plurality opinion is able to postpone discussion of this otherwise dispositive question until it is subsumed in its examination of “compelling state interest.”
As with beauty, what may “significantly affect” a privacy interest lies in the eye of the judicial beholder. What is clear to this majority may be cloudy in the eyes of another court. The plurality opinion reformulates the crucial Hill threshold elements and the concurring opinion misapplies them leaving both the bench and bar asea in an ocean of uncertainty over the reach of the privacy provision of article I, section 1. Presumably a judge will know a violation when he or she sees one.

As we recognized in Tobe v. City of Santa Ana, supra, 9 Cal.4th at pages 1095-1096, a criminal defendant challenging a statute on vagueness grounds may assert its facial invalidity if the statute prohibits a substantial amount of constitutionally protected conduct, but that rule does not apply to persons who are not presently charged with violating the statute.


 “[T]he moving force behind the new constitutional provision was a more focussed privacy concern, relating to the accelerating encroachment on personal freedom and security caused by increased surveillance and data collection activity in contemporary society. The new provision’s primary purpose is to afford individuals some measure of protection against this most modem threat to personal privacy.
“The principal objectives of the newly adopted provision are set out in a statement drafted by the proponents of the provision and included in the state’s election brochure. The statement begins: ‘The proliferation of government snooping and data collecting is threatening to destroy our traditional freedoms. Government agencies seem to be competing to compile the most extensive sets of dossiers of American citizens. Computerization of records makes it possible to create ‘cradle-to-grave’ profiles of every American. fiQ At present there are no effective restraints on the information activities of government and business. This amendment creates a legal and enforceable right of privacy for every Californian.’ (Italics in original.)
“The argument in favor of the amendment then continues: ‘The right of privacy is the right to be left alone. It is a fundamental and compelling interest. It protects our homes, our families, our thoughts, our emotions, our expressions, our personalities, our freedom of communion and our freedom to associate with the people we choose. It prevents government and business interests from collecting and stockpiling unnecessary information about us and from misusing information gathered for one purpose in order to serve other purposes or to embarrass us.
“ ‘Fundamental to our privacy is the ability to control circulation of personal information. [(Italics in original.)] This is essential to social relationships and personal freedom. The proliferation of government and business records over which we have no control limits our ability to control our personal lives. Often we do not know that these records even exist and we are certainly unable to determine who has access to them.
“ ‘Even more dangerous is the loss of control over the accuracy of government and business records of individuals. Obviously if the person is unaware of the record, he or she cannot review the file and correct inevitable mistakes. ... ['IQ The average citizen . . . does not have control over what information is collected about him. Much is secretly collected ....’” (White v. Davis, supra, 13 Cal.3d at pp. 774-775.)


See Wisconsin v. Yoder (1972) 406 U.S. 205, 230 [92 S.Ct. 1526, 1540-1541, 32 L.Ed.2d 15]; In re Roger S. (1977) 19 Cal.3d 921, 934 [141 Cal.Rptr. 298, 569 P.2d 1286]; In re B.G. (1974) 11 Cal.3d 679, 688 [114 Cal.Rptr. 444, 523 P.2d 244].)